Citation Nr: 1646204	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.

2. Competency.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1965 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In March 2016, the Board remanded the issue on appeal for additional development.  The issue is again before the Board for appellate consideration.  

In the March 2016 remand, the Board noted the issue of whether the Veteran is mentally competent to handle disbursement of funds for VA benefit purposes.  As the AOJ found the Veteran competent for such in an October 2014 rating decision, the issue is not on appeal.  

The record consists solely of electronic claims files and has been reviewed.  


FINDINGS OF FACT

1. The Veteran did not report for a VA examination scheduled in May 2016 in conjunction with his claim for SMC due to the need for aid and attendance and has not shown good cause for doing so.  

2. Incompetency has not been established.

CONCLUSIONS OF LAW

1. The Veteran's claim for SMC due to the need for aid and attendance is denied because he did not report for a VA medical examination.  38 C.F.R. § 3.655 (a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The Veteran is competent.  38 C.F.R. § 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of an October 2013 letter to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, addressed criteria involving claims for SMC due to the need for aid and attendance, and addressed the assignment of effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of medical evidence and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this matter, VA obtained the Veteran's medical records and provided a VA examination into his claim.   
 
The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.


II.  SMC based on the Need for Aid and Attendance

In September 2013, the Veteran filed a claim for SMC based on the need for aid and attendance.  The AOJ denied the claim in the February 2014 rating decision on appeal.  

Pursuant to the Board's March 2016 remand, the AOJ provided the Veteran in May 2016 with a VA examination into his claim.  The record documents that the Veteran did not report for the examination.  

When a claimant fails to report without good cause for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. §  3.655 (2015).  In this matter, the Veteran was notified of the examination and did not provide good cause for missing the appointment.  

The use of the word "shall" in 38 C.F.R. § 3.655(b) leaves no discretion in this matter.  Based on the foregoing, the claim for SMC due to the need for aid and attendance must be denied.  38 C.F.R. §  3.655 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Competency

The AOJ has found the Veteran to be competent.  In essence, a request to have the Veteran declared incompetent is not a benefit and the Board does not have jurisdiction of the issue.  Mintz v. Brown, 6 Vet. App. 277 (1994).  Rather, a declaration of incompetency is a removal of a right and removal of a benefit.

Regardless, in order to declare someone incompetent, the medical evidence must be clear, convincing and leave no doubt as to incompetency.  In addition, there is a presumption in favor of competency.  Here, the evidence does not rise to the level of clear and convincing evidence of incompetency and the presumption of competency is not rebutted.  38 C.F.R. § 3.353 (2015).


ORDER

Entitlement to SMC due to the need for aid and attendance is denied.  

The issue of competency is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


